Case 6:19-cr-00113-PGB-EJK Document 55 Filed 01/28/20 Page 1 of 4 PageID 268




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

  UNITED STATES OF AMERICA

              v.                               Case No. 6:19-cr-113-Orl-40EJK
                                                           (Forfeiture)

  ERIC BALES

                            UNITED STATES’ MOTION FOR
                          FINAL JUDGMENT OF FORFEITURE

         Pursuant to 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2) of the Federal

  Rules of Criminal Procedure, the United States hereby moves for a Final

  Judgment of Forfeiture for the iPhone 8, serial number F4GvJG727JC6C. In

  support of its motion, the United States submits the following memorandum of

  law.

                                MEMORANDUM OF LAW

  I.     Statement of Facts

         1.        On October 15, 2019, pursuant to 18 U.S.C. §§ 2253 and 2428, the

  Court entered a Preliminary Order of Forfeiture for the above-referenced

  cellphone. Doc. 43.

         2.        In accordance with 21 U.S.C. § 853(n) and Rule 32.2(b)(6)(C), the

  United States published notice of the forfeiture and of its intent to dispose of the

  cellphone on the official government website, www.forfeiture.gov, from October

  17, 2019 through November 15, 2019. Doc. 50. The publication gave notice to

  all third parties with a legal interest in the cellphone to file with the Office of the
Case 6:19-cr-00113-PGB-EJK Document 55 Filed 01/28/20 Page 2 of 4 PageID 269




  ClerkCUnited States District Court, Middle District of Florida, Orlando Division,

  401 W. Central Blvd., Suite 1200, Orlando, Florida 32801-0120Ca petition to

  adjudicate their interests within 60 days of the first date of publication.

         3.     No third party filed a claim to the cellphone and the time for doing

  so has expired.

  II.    Applicable Law

         Pursuant to 21 U.S.C. § 853(n)(7), following the disposition of all petitions,

  or if no petitions are timely filed in accordance with 21 U.S.C. § 853(n)(2), Athe

  United States shall have clear title to property that is the subject of the order of

  forfeiture and may warrant good title to any subsequent purchaser or transferee.@

  21 U.S.C. § 853(n)(7). It is then appropriate for the Court to enter a final order

  of forfeiture in accordance with Rule 32.2(c)(2).

         As required by 21 U.S.C. § 853(n), the United States published notice of

  the forfeiture on the official government website, www.forfeiture.gov, from

  October 17, 2019 through November 15, 2019. Doc. 50.

         Publication by internet is permitted in civil cases pursuant to Rule

  G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and

  Asset Forfeiture Actions, of the Federal Rules of Civil Procedure. Federal Rule

  of Criminal Procedure 32.2(b)(6)(C) provides that publication of notice of criminal

  forfeiture may be by any means described in Supplemental Rule G(4)(a)(iv).

  Publication gave notice to all those who might have an interest in the asset of the

                                             2
Case 6:19-cr-00113-PGB-EJK Document 55 Filed 01/28/20 Page 3 of 4 PageID 270




  United States= intent to dispose of the property, and gave instructions on filing a

  petition to adjudicate their interests in the asset. In accordance with those

  provisions, a person or entity had 60 days from the first date of publication to file

  a petition with the District Court to adjudicate his interest. In this instance, the

  first date of internet publication was October 17, 2019. Accordingly, the final

  date for those who did not receive direct written notice to file a petition to

  adjudicate an interest in the cellphone was December 16, 2019, and the time for

  filing such petition has expired.

         No person, other than the defendant, whose interest was forfeited to the

  United States in the Preliminary Order of Forfeiture, is known to have any

  potential interest in the cellphone. No additional party has filed a petition or

  claimed an interest in the cellphone, and the time for filing a petition has expired.

         Publication having been effected, and no claim or petition to adjudicate an

  interest having been filed, it is now appropriate for the Court to enter a Final

  Judgment of Forfeiture for the cellphone.

  III.   Conclusion

         The United States respectfully requests that, pursuant to 21 U.S.C. §

  853(n)(7), and Rule 32.2(c)(2), the Court enter a final order forfeiting to the

  United States all right, title and interest in the cellphone described above for




                                             3
Case 6:19-cr-00113-PGB-EJK Document 55 Filed 01/28/20 Page 4 of 4 PageID 271




  disposition according to law and vesting clear title to the property in the United

  States.

                                     Respectfully submitted,

                                     MARIA CHAPA LOPEZ
                                     United States Attorney


                              By:    s/Nicole M. Andrejko
                                     NICOLE M. ANDREJKO
                                     Assistant United States Attorney
                                     Florida Bar Number 0820601
                                     400 W. Washington Street, Suite 3100
                                     Orlando, Florida 32801
                                     (407) 648-7500 – telephone
                                     (407) 648-7643 – facsimile
                                     E-mail: nicole.andrejko@usdoj.gov

                             CERTIFICATE OF SERVICE

         I hereby certify that on January 28, 2020, I electronically filed the
  foregoing with the Clerk of the Court by using the CM/ECF system which will
  send a notice of electronic filing to the following:

  Corey I. Cohen, Esquire


                              By:    s/Nicole M. Andrejko
                                     NICOLE M. ANDREJKO
                                     Assistant United States Attorney




                                            4
